DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “one or more service cards” and then recites “the service cards” which appears to be the one or more service cards; lines 4-5 recite “at least two of said service cards” which is unclear since “at least two of said service cards” has not been previously recited.
Claim 2, line 1 recites “the service cards” which is unclear since it could refer to the one or more service cards or the at least two service cards.  
Claim 4, lines 1-2 is rejected for reasons similar to claim 1.  Additionally, line 4 recites “the service card”, line 5 recites “one service card”, line 6 recites “the service cards”, line 7 recites “a plurality of service cards”, line 8 recites “the service cards”, and line 9 recites “at least two service cards” which are unclear regarding which of the service cards (one or more or at least two) service cards this applies to.  Claims 5, 6, and 7 also recite “service card(s)” without any antecedent basis regarding which of the service card or cards (one or more or at least two) service cards these recitations correspond to.  For example, claim 7 recites “the service card related to the service content” which has no antecedent basis in claim 1.  Claim 3 is rejected based on its dependency from claim 1.
Claims 8-20 are similarly rejected like claims 1-7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louch (US 2015/0346957, cited by Applicant).	Regarding claim 1, Louch discloses a method for displaying service cards, comprising (Figs. 1A, 5, 6A, and 7, method 700):	acquiring one or more service cards, wherein each of the service cards is used to realize one or more functions (Figs. 1A, 5, 6A and 7; [0095], widget modules 149 include service cards that realize one or more functions like weather notifications 149-1, stock notifications 149-2, alarm clock notifications 149-4, etc.); and	displaying the one or more service cards, or reorganizing and then displaying at least two of said service cards, according to presentation requirements (Fig. 6A, [0185-0189], notifications from the widgets are displayed according to the presentation requirements such as notifications from active service cards, selected active service cards by a user, order or placement position of the widget in a list of active service cards, etc.).
	Regarding claim 2, Louch discloses the method of claim 1, wherein the service cards comprise: a service card including different services generated by disassembling different services of an application; or a service card corresponding to a function interface of the application generated after detecting that a user drags the function interface (Louch, Figs. 5 and 6A-B, [0169, 0176-0182, for example, a weather service card from weather widget provides different services such as current weather conditions and future weather conditions based on location for the weather for a weather 
	Regarding claim 3, Louch discloses the method of claim 1, wherein the presentation requirements comprise: 	a presentation requirement generated according to to-do items set by a user and/or a current scene; or 	a presentation requirement generated according to user information and/or the current scene, wherein the scene comprises: a time scene, a location scene, or a time and location scene (Louch, Figs. 5 and 6A-B, [0180] current location is a location scene to determine presentation requirement of current and future weather conditions from a weather widget).
	Regarding claim 4, Louch discloses the method of claim 3, wherein the displaying the one or more service cards, or reorganizing and then displaying at least two of said service cards, according to presentation requirements comprises:  	26when the presentation requirement comprises the service card for a single event, displaying one service card for reminding of one to-do item (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”); or, 	when the presentation requirement comprises the service cards for a plurality of items, displaying a plurality of the service cards for reminding of a plurality of to-do items (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as 
	Regarding claim 5, Louch discloses the method of claim 4, wherein the reorganizing and then displaying at least two of said service cards comprises: prioritizing the at least two of the service cards and displaying them in a priority order (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items that are updated when modifying the list; for example, to do list is updated with items completed are removed by a user or new items are added by the user to create a new ordered list of things to do based on user entries of to do items and times such to do items must be completed).
	Regarding claim 6, Louch discloses the method of claim 5, further comprising: 	receiving user instructions, adding/deleting the service cards, or adjusting an order of the service cards (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar 
	Regarding claim 7, Louch discloses the method of claim 1, further comprising: 	receiving a notification of service content update sent by a service party and acquiring the service card related to the service content again (Louch, [0099], widget module 149 can poll or receive push data from an external source for weather data, stock data, time data, etc. to receive notification of service content being updated and send by a service party of external source).
	Regarding claim 8, Louch discloses a device for displaying service cards, comprising (Figs. 1A, 5, 6A, and 7, [0034], device 100): 	a processor (Fig. 1A, [0034], processor 120);  	27a memory for storing instructions executable by the processor (Fig. 1A, [0034], memory 102); 	wherein the processor is configured to: 	acquire one or more service cards, wherein each of the service cards is used to realize one or more functions (Figs. 1A, 5, 6A and 7; [0095], widget modules 149 include service cards that realize one or more functions like weather notifications 149-1, stock notifications 149-2, alarm clock notifications 149-4, etc.); and	display the one or more service cards, or reorganize and then display at least two 
	Regarding claim 9, this claim is rejected for the same reasons recited with respect to the rejection of claim 2. 
	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.  
	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
Regarding claim 15, Louch discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal, causes the mobile terminal to perform a method for displaying service cards, the method comprising (Figs. 1A, 5, 6A, and 7, method 700; [0034], mobile device 100 having processor 120 with touch-sensitive display 112):	acquiring one or more service cards, wherein each of the service cards is used to realize one or more functions (Figs. 1A, 5, 6A and 7; [0095], widget modules 149 include service cards that realize one or more functions like weather notifications 149-1, stock notifications 149-2, alarm clock notifications 149-4, etc.); and 	displaying the one or more service cards, or reorganizing and then displaying at least two of said service cards, according to presentation requirements (Fig. 6A, [0185-0189], notifications from the widgets are displayed according to the presentation requirements such as notifications from active service cards, selected active service cards by a user, order or placement position of the widget in a list of active service cards, etc.).
	Regarding claim 16, Louch discloses a mobile phone implementing the method of claim 1, comprising a display screen configured to display service cards corresponding to related application scenes (Fig. 6A; [0034, 0184-0190], mobile device 100 has a display screen 112 that displays service cards (mail widget 518, messaging widget 524, calendar widget 526, weather widget 538, etc. for mail, messaging, calendar, weather, etc. for related widget application scenes such as time and location of the device providing information about the weather at that location and future weather 
	Regarding claim 17, Louch discloses the mobile phone of claim 16, wherein the mobile phone is configured to package a variety of services under the application scenes into a collection of services to be provided to the user (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”; stocks, weather and other services can also be updated based on location or scene of the device and provided to the user).
	Regarding claim 18, Louch discloses the mobile phone of claim 17, wherein the display screen is a touch screen, and wherein the mobile phone is configured to detect a user behavior of dragging function interfaces, and generate the service cards based on the user behavior (Louch, [0094, 0172, 0190], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”; stocks, weather and other services can also be updated based on location or scene of the device and provided to the user based on users behavior of dragging certain widgets to active area and being in certain locations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Wang (US 2019/0377467).
	Regarding claim 19, Louch discloses the mobile phone of claim 18, wherein the application scenes include a time scene (Louch, [0099], widget module 149 can include time data that is updated from push/pull data), but does not explicitly disclose wherein the service cards include trip cards..

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Wang as applied to claim 19, and further in view of Donahue et al. (US 2012/0304116, hereinafter “Donahue”).	
	Regarding claim 20, Louch as modified by Wang discloses the mobile phone of claim 19, but does not explicitly disclose wherein the service cards further comprise weather cards associated with the trip cards.	Donahue teaches to have wherein the service cards further comprise weather cards associated with the trip cards ([0029-0031], Fig. 1, notification module 114 provides weather 118 and associated travel information 120 for service cards based on notifications 116).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Louch and Wang to have wherein the service cards further comprise weather cards associated with the trip 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694